Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Superintendent of Southport Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rule prohibiting unauthorized exchange. The Attorney General has advised this Court that the determination in question has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, because petitioner has been afforded all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Roman v Goord, 41 AD3d 1102, 1102 [2007]).
Cardona, P.J., Crew III, Peters, Rose and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.